Exhibit 10.69

KINDRED HEALTHCARE, INC.

2001 EQUITY PLAN FOR

NON-EMPLOYEE DIRECTORS

(AMENDED AND RESTATED)

ARTICLE 1. PURPOSE

The purpose of this amended and restated 2001 Equity Plan for Non-Employee
Directors is to promote the interests of Kindred Healthcare, Inc., its
subsidiaries and shareholders, by allowing the Company to attract and retain
highly qualified non-employee directors by permitting them to obtain or increase
their proprietary interest in the Company.

ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.1 Definitions. As used in the Plan, defined terms shall have the respective
meanings provided by such definitions, and the terms set forth below shall have
the following meanings:

(a) “Affiliates” shall mean any of the Company’s direct or indirect
“subsidiaries” (within the meaning of Section 424 of the Code), except that
partnerships, limited liability companies and other entities shall be treated as
corporations for purposes of applying the definition of the term “subsidiary.”

(b) “Award” shall mean an Option or Restricted Shares, as the context may
require.

(c) “Award Agreement” shall mean an Option Agreement or a Restricted Share
Agreement, as the context may require.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Cause” shall mean, unless otherwise defined in an Award Agreement, a felony
conviction of a Non-Employee Director or the failure of a Non-Employee Director
to contest prosecution for a felony, or a Non-Employee Director’s willful
misconduct or dishonesty, any of which is determined by the Committee to be
directly and materially harmful to the business or reputation of the Company or
its Affiliates.

(f) “Change in Control” shall mean any of the following events:

(i) any Person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(i) thereunder) (an “Acquiring Person”) becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (a “Beneficial Owner”), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities, other than beneficial ownership by the
Company, any employee benefit plan of the Company or any Person organized,
appointed or established pursuant to the terms of any such benefit plan;

 

1



--------------------------------------------------------------------------------

(ii) the consummation of an agreement approved by the Company’s shareholders
which provides for the sale of substantially all of the assets of the Company to
one or more Persons, in any case other than with or to an entity 50% or more of
which is controlled by, or is under common control with, the Company;

(iii) during any two-year period, commencing after the effective date of the
Plan, individuals who at the date on which the period commences constitute a
majority of the Board (the “Incumbent Directors”) cease to constitute a majority
thereof for any reason; provided, however, that a director who was not an
Incumbent Director shall be deemed to be an Incumbent Director if such director
was elected by, or on the recommendation of, at least two-thirds of the
Incumbent Directors (either actually or by prior operation of this provision),
other than any director who is so approved in connection with any actual or
threatened contest for election to positions on the Board; or

(iv) the Company is merged, combined, consolidated, recapitalized or otherwise
organized with one or more other entities that are not Affiliates, as a result
of which less than 50% of the outstanding voting securities of the surviving or
resulting entity immediately after the reorganization are, or will be, owned,
directly or indirectly, by shareholders of the Company, determined on the basis
of record ownership as of the date of determination of holders entitled to vote
on the transaction (or in the absence of a vote, the day immediately prior to
the event).

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(h) “Committee” shall mean the Executive Compensation Committee of the Board or
such other committee as the Board shall designate from time to time.

(i) “Company” shall mean Kindred Healthcare, Inc., a Delaware corporation.

(j) “Disability” shall mean a physical or mental condition that would make the
Non-Employee Director unable to perform such director’s duties for a continuous
period of not less than six months. For purposes of this Plan, a Non-Employee
Director shall be deemed to have ceased to be a director as a result of a
Disability for purposes of this Plan on the date as of which the Non-Employee
Director is determined to have the Disability by the Board.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(l) “Fair Market Value” of the Shares shall mean, as of any applicable date, the
closing sale price of the Shares on the New York Stock Exchange, NASDAQ, NASDAQ
Bulletin Board or any national or regional stock exchange in which the Shares
are primarily traded, or if no such reported sale of the Shares shall have
occurred on such date, on the next preceding date on which there was such a
reported sale. If there shall be any material alteration in the present system
of reporting sale prices of the Shares, or if the Shares shall no longer be
listed on the New York Stock Exchange, NASDAQ, NASDAQ Bulletin Board or a
national or regional stock

 

2



--------------------------------------------------------------------------------

exchange, or if the Committee determines that trading does not reflect an
accurate value, the Fair Market Value of the Shares as of a particular date
shall be determined by such method as shall be determined by the Committee.

(m) “Grantee” shall mean a Non-Employee Director who has been granted an Option
or Restricted Shares, or the personal representative, heir or legatee of a
Grantee who has the right to exercise the Option or receive the Restricted
Shares upon the death of the Non-Employee Director.

(n) “Non-Employee Director” shall mean a member of the Board who is not an
employee of the Company or any of its Affiliates.

(o) “Option” shall mean an option to purchase Shares granted to a Grantee
pursuant to the Plan.

(p) “Option Agreement” shall mean a written agreement between the Company and a
Grantee evidencing the granting of an Option and containing terms and conditions
concerning the exercise of the Option.

(q) “Option Spread” shall mean, with respect to an Option, the excess if any, of
the Fair Market Value of a Share as of the date of exercise of the Option over
the Option Exercise Price (defined in Section 4.3).

(r) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

(s) “Plan” shall mean this 2001 Equity Plan for Non-Employee Directors (Amended
and Restated), as the same may be amended from time to time.

(t) “Restricted Share Agreement” shall mean a written agreement between the
Company and a Grantee evidencing the granting of Restricted Shares and
containing terms and conditions concerning such Restricted Shares.

(u) “Restricted Shares” shall mean restricted Shares of the Company granted to a
Grantee pursuant to the Plan.

(v) “Retirement” shall mean termination of service on the Board after having
served continuously as a Director for at least three years and after having
given the Company reasonable advance written notice of the director’s intent to
retire prior to the date of retirement, provided, however, such notice is not
required if the termination of service is due to the director failing to be
re-elected by the shareholders of the Company.

(w) “Shares” shall mean the shares of the Company’s common stock, par value $.25
per share.

 

3



--------------------------------------------------------------------------------

2.2 Gender and Number. Except where otherwise indicated by the context,
reference to the masculine gender shall include the feminine gender, the plural
shall include the singular and the singular shall include the plural.

2.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

ARTICLE 3. SHARES SUBJECT TO THE PLAN

The common stock to be offered under the Plan shall be the Shares, which Shares
may be unissued Shares or treasury Shares. Subject to the adjustments provided
for in Section 6, the aggregate number of Shares that may be covered by Awards
granted under the Plan shall not exceed 600,000 Shares, inclusive of all Shares
subject to Awards granted under the Plan since its adoption in 2001. Shares
subject to, but not delivered under, an Award terminating or expiring for any
reason prior to its exercise, in the case of an Option, or vesting, in the case
of Restricted Shares, in full shall be deemed available for Awards to be granted
thereafter during the term of the Plan. In addition, any Shares tendered and/or
withheld for the payment of all or a part of an Option shall again become
available for Awards to be granted thereafter during the term of the Plan.

ARTICLE 4. GRANTS OF AWARDS

4.1 Non-Discretionary Grants. Upon the appointment or election of a person as a
Non-Employee Director for the first time while this Plan is in effect, such
Non-Employee Director shall receive a one-time grant of an Option for 15,000
Shares. In addition, on January 10 of each calendar year during the term of the
Plan, each Non-Employee Director who is acting as a director on such January 10
shall receive a grant of an Option for 5,000 Shares. Notwithstanding anything
herein to the contrary, no Options shall be granted under this Section 4.1 after
May 31, 2007.

4.2 Discretionary Grants. Subject to shareholder approval of this Plan at the
2007 Annual Meeting of the Shareholders, the Executive Compensation Committee
shall have the authority to grant Awards at its discretion to Non-Employee
Directors pursuant to this Plan.

4.3 Terms and Conditions.

(a) Unless otherwise provided in the applicable Award Agreement, each Award of
an Option granted under the Plan shall have the following terms and conditions:

(i) The exercise price of the Option (the “Option Exercise Price”) shall be
equal to 100% of the Fair Market Value of the Shares on the date the Option is
granted.

(ii) The term of the Option shall be ten years from the date of grant unless
sooner terminated as provided herein.

 

4



--------------------------------------------------------------------------------

(iii) Subject to Section 4.4, the Option shall become exercisable in four equal
annual installments, with the first installment becoming exercisable on the
first anniversary of the date of grant of the Option. Notwithstanding this
Section 4, upon a Change in Control, the Optionee shall have the right to
exercise the Option in full as to all Shares subject to the Option.

(b) Unless otherwise provided in the applicable Award Agreement, each Award of
Restricted Shares granted under the Plan shall have the following terms and
conditions:

(i) Any dividends paid with respect to Shares will be paid to holders of
Restricted Shares granted, but not yet vested or forfeited, promptly without
condition.

(ii) Subject to Section 4.4, the Restricted Shares shall vest in four equal
annual installments, with the first installment vesting on the first anniversary
of the date of grant of the Restricted Shares. Notwithstanding the provisions of
this Section 4, upon a Change in Control, all Restricted Shares shall
immediately vest.

4.4 Termination of Award. Unless otherwise provided in the applicable Award
Agreement, each Award granted under the Plan shall be subject to the following
termination provisions:

(a) Options granted pursuant to Section 4.1.

(i) If the Grantee ceases to be a director of the Company for any reason other
than Retirement, failure to be nominated by the Board for re-election, death,
Disability, or removal for Cause the Option shall terminate three months after
the Grantee ceases to be a director of the Company (unless the Grantee dies
during such period), or on the Option’s expiration date, if earlier, and shall
be exercisable during such three-month period only with respect to the number of
Shares which the Grantee was entitled to purchase on the day preceding the day
on which the Grantee ceased to be a director.

(ii) If the Grantee ceases to be a director of the Company because of Retirement
or failure to be nominated by the Board for re-election, the Option shall
terminate on the Option’s expiration date and shall be exercisable until the
Option’s expiration date only with respect to the number of Shares as to which
the Option shall have been exercisable on the date preceding the day on which
the Grantee ceased to be a director.

(iii) If the Grantee ceases to be a director of the Company because of removal
for Cause, the Option shall immediately terminate on the date of the Grantee’s
removal.

(iv) In the event of the Grantee’s death or Disability while serving as a
director of the Company, or the Grantee’s death within three months after the
Grantee ceases to be a director (other than by reason of removal for Cause,
Retirement or failure to be nominated by the Board for re-election), the Option
shall terminate upon the earlier to occur of (A) 12 months after the date of the
Grantee’s death or Disability, or (B) the Option’s expiration date. The Option
shall be exercisable during such period after the Grantee’s death or Disability
with respect to the number of Shares as to which the Option shall have been
exercisable on the date preceding the Grantee’s death or Disability, as the case
may be.

 

5



--------------------------------------------------------------------------------

(b) Awards Granted pursuant to Section 4.2.

(i) If the Grantee ceases to be a director of the Company for any reason other
than failure to be nominated by the Board for re-election, death, Disability,
Retirement, or removal for Cause: (A) Options shall terminate three months after
the Grantee ceases to be a director of the Company (unless the Grantee dies
during such period), or on the Option’s expiration date, if earlier, and shall
be exercisable during such three-month period only with respect to the number of
Shares which the Grantee was entitled to purchase on the day preceding the day
on which the Grantee ceased to be a director, and (B) all unvested Restricted
Shares shall be immediately cancelled and forfeited.

(ii) If the Grantee ceases to be a director of the Company because of removal
for Cause, Options shall immediately terminate and Restricted Shares shall be
immediately cancelled and forfeited on the date of the Grantee’s removal.

(iii) If the Grantee ceases to be a director of the Company because of failure
to be nominated by the Board for re-election: (A) Options shall terminate on the
Option’s expiration date and shall be exercisable until the Option’s expiration
date only with respect to the number of Shares as to which the Option shall have
been exercisable on the date preceding the day on which the Grantee ceased to be
a director, and (B) all unvested Restricted Shares shall be immediately
cancelled and forfeited.

(iv) In the event of the Grantee’s Retirement, Disability or death while serving
as a director of the Company, or the Grantee’s death within three months after
the Grantee ceases to be a director (other than by reason of removal for Cause),
Options and Restricted Shares shall immediately vest in full and Options shall
be exercisable until the Options’ expiration date.

4.5 Restrictions on Transferability of Awards. During the lifetime of the
Grantee, each Option shall be exercisable only by the Grantee and an Award is
non-transferable and will not be subject in any manner to sale, transfer,
alienation, pledge, encumbrance or charge; provided, however, that (i) the
Committee may, in its sole discretion, permit the transfer of an Award to a
family trust for estate planning purposes and (ii) in the event a Non-Employee
Director eligible to receive an Award was nominated to or chosen to serve on the
Board pursuant to an arrangement between the Company and another Person, such
Non-Employee Director may, upon notice in writing to the Board, direct the
initial issuance of the Award (and any subsequent issuances of any Awards) to
such other Person (irrespective of Section 4.1) or transfer his Award to such
other Person (following an issuance or transfer under such circumstances, such
other Person shall be a “Permitted Transferee”).

4.6 Award Agreement. Each Award shall be evidenced by an Award Agreement which
shall set forth the number of Shares for which the Award was granted, the
provisions set forth in this Article 4 relating to the Award and such other
terms and conditions consistent with the Plan.

4.7 Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall approve at
the time of grant, which need not be the same for each grant or for each
Non-Employee Director. Except

 

6



--------------------------------------------------------------------------------

as provided in Section 4.3(a)(iii), however, in no event may any Option become
exercisable within six months of the date of grant in the case of any
Non-Employee Director subject to Section 16(b) of the Exchange Act. Options
shall be exercised, in whole or in part, by delivery to the Company’s principal
office of a written notice of exercise, to the attention of Corporate Secretary,
no less than three (3) business days in advance of the effective date of the
proposed exercise (the “Exercise Date”), setting forth the number of Shares with
respect to which the Option is to be exercised and accompanied by full payment
of the Option Exercise Price and all applicable withholding taxes. Applicable
withholding taxes shall be calculated based on the Option Spread for each Share
specified in the notice of exercise as of the Exercise Date. In addition,
Options may be exercised through a registered broker-dealer pursuant to such
cashless exercise procedures which are, from time to time, deemed acceptable by
the Company.

4.8 Payment of Option Exercise Price. The Option Exercise Price for Shares as to
which an Option, or portion thereof, is exercised shall be paid to the Company
in full at the time of exercise either (a) in cash or other cash equivalent
acceptable to the Company, (b) by tendering Shares, if permitted by the
Committee, having a Fair Market Value (determined as of the close of the
business day immediately preceding the day on which the Option is exercised)
equal to the Option Exercise Price (provided, however, that in the case of a
Non-Employee Director subject to Section 16(b) of the Exchange Act, such Shares
have been held by the Non-Employee Director for at least six months prior to
their tender), (c) a combination of (a) and (b) or any other reasonable
consideration that the Committee may deem appropriate, or (d) pursuant to the
cashless exercise provision set forth in Section 4.7.

ARTICLE 5. ADMINISTRATION

5.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall meet at such times and places as it determines and may meet
through a telephone conference call. A majority of its members shall constitute
a quorum, and the decision of the majority of those present at any meeting at
which a quorum is present shall constitute the decision of the Committee. Any
decision reduced to writing and signed by a majority of the members of the
Committee shall be fully effective as if it had been made by a majority at a
meeting duly held. To the extent required by law and Rule 16b-3 promulgated
under the Exchange Act, the Committee may delegate its authority hereunder.

5.2 Section 16 Compliance. It is the intention of the Company that the Plan and
the administration of the Plan comply in all respects with Section 16(b) of the
Exchange Act and the rules and regulations promulgated thereunder. If any Plan
provision, or any aspect of the administration of the Plan, is found not to be
in compliance with Section 16(b) of the Exchange Act, the provision or
administration shall be deemed null and void, and in all events the Plan shall
be construed in favor of its meeting the requirements of Rule 16b-3 promulgated
under the Exchange Act.

5.3 Section 409A Compliance. In the event any of the compensation or benefits
provided to a Grantee pursuant to this Plan would result in a violation of
Section 409A of the Code (including any regulations promulgated thereunder), the
Company will use its

 

7



--------------------------------------------------------------------------------

reasonable best efforts to amend the Plan in the least restrictive manner
necessary in order, where applicable (i) to ensure that such compensation is not
considered “nonqualified deferred compensation” for purposes of Section 409A of
the Code, or (ii) to comply with the provisions of Section 409A, in each case,
where possible, without any diminution in the value of the compensation or
benefits to be paid or provided to the Grantee pursuant to this Agreement;
provided, that nothing in this Agreement shall require the Company to provide
any gross-up or other tax reimbursement to the Grantee in connection with any
violation of Section 409A or otherwise.

ARTICLE 6. ADJUSTMENTS UPON CHANGE IN CAPITALIZATION

Notwithstanding the limitations set forth in Article 3, in the event of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, stock dividend, stock split,
reverse stock split, property dividend, share repurchase, share combination,
share exchange, issuance of warrants, rights or debentures or other change in
corporate structure of the Company affecting the Shares, the Committee shall,
subject to any required action by the shareholders of the Company, make an
appropriate and equitable adjustment in the maximum number of Shares available
under the Plan and in the number, class and the Option Exercise Price of Shares
subject to Awards granted under the Plan to prevent dilution or enlargement of
the rights of Non-Employee Directors under the Plan and outstanding Awards;
provided, that the number of Shares subject to any Award shall always be a whole
number.

Restricted Shares shall be treated as outstanding Shares for the purpose of any
transaction listed above. But unless otherwise provided herein or in any Award
Agreement, such transaction shall not affect the restrictions applicable to the
Restricted Shares.

ARTICLE 7. AMENDMENTS AND DISCONTINUANCE

7.1 In General. Except as provided in Sections 7.2 and 7.3 the Board may
discontinue, amend, modify or terminate the Plan at any time.

7.2 Awards Previously Granted. No amendment, modification or termination of the
Plan shall in any manner adversely affect any outstanding Award without the
written consent of the Grantee holding such Award. Notwithstanding the
foregoing, however, the Company may terminate any outstanding Award(s), in which
case the Company, in full consideration for such termination, shall pay with
respect to any Award, or portion thereof, so terminated, (i) an amount equal to
the Black-Scholes value of such Option, or portion thereof, determined based on
the assumptions used for purposes of the Company’s then most recent proxy
statement or, if not so used based on assumptions determined by the Committee or
(ii) the Fair Market Value as of the date of termination of the Shares granted
as Restricted Shares. Such payment shall be made as soon as practicable after
the payment amounts are determined.

7.3 Shareholder Approval. No amendment to the Plan shall be effective unless
approved by the shareholders of the Company to the extent shareholder approval
is necessary to satisfy the requirements of the Code, Rule 16b-3 of the Exchange
Act, or any New York Stock Exchange or securities exchange listing requirements.

 

8



--------------------------------------------------------------------------------

7.4 No Option Repricing. The Company shall not reprice any Options, provided
that the adjustments under Article 6 are not considered repricings. For purposes
of the Plan, the term “reprice” shall mean lowering the Option Exercise Price of
previously awarded Options.

ARTICLE 8. EFFECTIVE DATE AND TERMINATION OF THE PLAN

8.1 Effective Date. The Plan was initially adopted by the Board on May 21, 2001
(the “effective date”); no grants may be made under the Plan after May 31, 2017.
The amendments to this Plan adopted by the Board on March 19, 2004 were approved
by shareholders at the 2004 Annual Meeting of Shareholders. The amendments to
this Plan adopted by the Board on April 2, 2007 are subject to shareholder
approval at the 2007 Annual Meeting of Shareholders.

8.2 Termination Date. The Plan shall terminate on the earliest to occur of
(1) the date when all of the Shares available under the Plan shall have been
acquired through the exercise of Options or the vesting of Restricted Shares
granted under the Plan; (2) 10 years after the date of shareholder approval at
the 2007 Annual Meeting of Shareholders; or (3) such earlier date as the Board
may determine.

ARTICLE 9. NO RIGHT TO RE-ELECTION

Neither the Plan, nor any action taken under the Plan, shall be construed as
conferring upon a Non-Employee Director any right to continue as a director of
the Company, to be renominated by the Board or re-elected by the shareholders of
the Company.

ARTICLE 10. INDEMNIFICATION; DECISIONS BINDING

10.1 Indemnification. No member of the Board or the Committee, nor any officer
or employee acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination or interpretation taken or made with
respect to the Plan, and all members of the Board, the Committee and each
officer or employee of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination or interpretation.

10.2 Determinations of the Committee. Any grant, determination, prescription or
other act of the Committee made in good faith shall be final and conclusively
binding upon all persons.

ARTICLE 11. GOVERNING LAW

The provisions of the Plan and all agreements under the Plan shall be construed,
administered and enforced according to the laws of the State of Delaware without
regard to its conflict of laws rules.

 

9